Citation Nr: 1338059	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to the combined effects of his service-connected coronary artery disease (CAD) and diabetes mellitus.  In June 2011, the Veteran was examined by VA to determine the current severity and occupational impact of his service-connected CAD.  The VA examiner concluded that the Veteran's CAD would impact any form of physical employment, but there was no effect on sedentary employment due to the coronary condition.  As service connection was not yet in effect for diabetes mellitus, the June 2011 VA examiner did not address the effect of the Veteran's diabetes on his employability.  

VA is not required by statute, regulation, or policy, to obtain a medical opinion addressing the combined effects of all service-connected disabilities on a veteran's ability to work.  See Floore v. Shinseki, No. 12-2017 (U.S. Vet. App. November 5, 2013).  However, in this case, the Veteran has specifically alleged that the effects of his service-connected CAD and diabetes mellitus combine to render him unemployable.  In a July 2013 informal hearing presentation, the Veteran's representative also requested that VA obtain a medical opinion addressing the combined effects of the Veteran's service-connected disabilities.  The Board therefore finds that a VA examination and medical opinion must be obtained addressing the cumulative effect of the Veteran's service-connected disabilities on his ability to work.  Floore, supra (the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the effects of the service-connected CAD and diabetes mellitus on his ability to work.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

After physically examining the Veteran and reviewing the claims file, the examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

The Veteran is currently service-connected for CAD, diabetes mellitus, and residuals of a sternum scar.  He meets the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) (2013). 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


